Citation Nr: 0013206	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-32 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether the veteran's son may be recognized as a helpless 
child.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from February 1969 to October 
1970.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, in 
April 1995 which denied the claimed benefits.  


FINDINGS OF FACT

1.  The veteran's son was born in November 1972.  

2.  The evidence does not show that the veteran's son had a 
physical or mental disability which rendered him permanently 
incapable of self-support prior to his eighteenth birthday in 
November 1990.  

3.  This case is not so complex or controversial as to 
necessitate obtaining an opinion from an Independent Medical 
Expert.  


CONCLUSION OF LAW

The veteran's son was not permanently incapable of self-
support prior to attaining the age of 18 years, and may not 
be recognized as the helpless son of the veteran.  
38 U.S.C.A. §§ 101(4)(A), 5107 (West 1991); 38 C.F.R. 
§§ 3.57, 3.356 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the veteran's son was born in November 
1972.  

A letter from a private physician, dated in October 1976, 
reports the developmental history of the veteran's son up to 
that point.  He began walking at about the age of 1 year.  He 
continued to be extremely clumsy and to have a great deal of 
trouble running and climbing or descending stairs.  On 
examination in October 1976, it was noted that his speech was 
slightly dysarthric for his age, although his vocabulary was 
good and he was a very alert and cooperative, generally 
friendly and happy appearing child.  He walked with a 
somewhat waddling gait and had some difficulty stepping onto 
and off a stool without using his hand for assistance.  The 
examiner felt that the child's problem was probably within 
the vague category of "cerebral palsy," given the 
apparently non-progressive nature of the boy's condition.  

Treatment records dated in 1979 indicate that the boy was 
able to walk and could climb stairs, putting each foot on a 
separate step, but he used his hands to assist in climbing or 
descending stairs.  The records also reflect that a muscle 
biopsy was reportedly negative for any muscle disease.  

A private physician's report in May 1993 notes that the young 
man was then on no medication and was receiving no treatment.  
The examiner stated that he did not drive a car, because of 
his clumsiness and ataxia.  The examiner commented that he 
appeared to have a congenital or near-congenital spastic 
paraparesis affecting his lower extremities much more than 
his upper extremities, and his right leg to a greater extent 
than the left.  He reported that it was not expected to be 
progressive and that the young man's symptoms might be 
improved by trying an anti-spastic medication.  Finally, the 
physician concluded that it was imperative that he continue 
with his schooling and that, once his education is completed, 
he should be able to carry out a reasonably productive job, 
although not one that would involve being on his feet for 
long periods of time.  Letters from that physician from 
October 1993 to July 1994 state that the young man's strength 
had improved after starting medication.  He was clearly 
ambulating more easily, although he was somewhat unstable on 
his feet.  The examiner noted that he wasn't working at that 
time, but stated that he "fully expect[s] that he will get 
back into an employment situation in the near future as he is 
a very motivated young man."  

The son's high school transcript indicates that he entered 
high school in September 1988 and graduated in June 1992.  
The record shows that he entered a community college in 
September 1992 and graduated with an associate in arts degree 
in May 1996.  His junior college transcript indicates that he 
received only 2 grades less than a "D," and graduated with 
an associate degree in criminal justice, having earned 121 
hours of credit.  The record also contains a transcript of 
one semester's work at the State University of New York at 
Potsdam in the Fall of 1998, in which the veteran's son 
attempted 16 hours' of classes, but apparently passed only 
one course.  

The record indicates that the Social Security Administration 
(SSA) determined that the veteran's son became disabled for 
purposes of SSA disability benefits in February 1993.  On the 
application for those benefits and on an application for 
state disability benefits, both dated in March 1993, the 
veteran's son indicated that he had difficulty finding a job 
because his "coordination is off."  He stated that he was 
able to pick up his room and help with shoveling snow, but 
that he tired easily.  He wrote that his daily activities 
consisted of going to college, working on his computer, and 
watching television.  The young man listed his social 
contacts as visiting with friends and relatives; he commented 
that he had no problems socially.  He reported that he held 
summer jobs as a janitor in 1991 and 1992, earning minimum 
wage; he indicated that he had difficulty carrying something 
and walking at the same time.  

The veteran wrote in December 1998 that his son worked for 
one week at McDonald's restaurant at age 17, but had not 
worked since then.  He indicated that his son was terminated 
at that time because he could not do the cooking and cleaning 
required by the job.  

Analysis 

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under the applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, 
became permanently incapable of self-support through her own 
efforts by reason of physical or mental defect.  38 U.S.C.A. 
§ 101(4)(A) (West 1991); 38 C.F.R. §§ 3.57, 3.356 (1999).  
Regulations state that child must be shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18.  Dobson v. 
Brown, 4 Vet. App. 443 (1996).  The issue is one of fact 
premised on competent evidence in the individual case.  38 
C.F.R. § 3.356(a),(b); Bledsoe v. Derwinski, 1 Vet. App. 32, 
33 (1990).  In Dobson, the United States Court of Appeals for 
Veterans Claims (Court) held that a person may qualify as a 
"child" under the pertinent legal framework if he is shown 
to have been permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  Essentially, the focus of the analysis is on 
the child's condition at the time of his 18th birthday.  If 
the child is shown to have been capable of self-support at 
18, the Board need go no further.  If, however, the record 
reveals that he was permanently incapable of self-support at 
18, the Board must point to evidence that his condition 
changed since that time.  

To establish entitlement to the benefits sought, various 
factors under 38 C.F.R. § 3.356(b)(3) are for consideration.  
Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending on the 
educational progress of the child, the economic situation of 
the family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability raise 
some doubt as to whether they would render the average person 
incapable of self-support, factors other than employment are 
for consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.

The Board notes the request by the veteran in September 1996 
for an independent medical opinion pursuant to 38 C.F.R. 
§ 3.328 (1999).  First, the question at issue in this case 
does not involve merely a medical determination.  But more 
importantly, the issue in this case is not so controversial 
or complex as to need such an opinion.  The medical aspects 
of his son's condition are well established; there is no 
controversy as to the medical effects of his condition, and 
they appear to be stable and non-progressive.  The case 
involves a determination as to whether or not his son is 
permanently incapable of self support due to that condition.  
Such a determination is made based on an evaluation of all of 
the evidence in the case, medical as well as non-medical.  
Therefore, the Board finds that an independent medical 
opinion is not needed in this case.  

The record clearly indicates that the veteran's son's medical 
condition, which appears to be a form of cerebral palsy, has 
been present since very early childhood.  However, the record 
also clearly shows that the effects of the condition have 
been very stable for many years, except in recent years when 
his spastic movements reportedly have actually improved due 
to medication.  Examiners have indicated that his ability to 
work in a job that requires him to be on his feet for long 
periods would be severely limited.  It seems clear that his 
physical abilities pose a serious impediment to jobs that 
require any significant manual labor.  Further, he is unable 
to drive a car.  Nevertheless, the record shows that he did 
work as a janitor during his summer vacations in 1991 and 
1992.  

Moreover, the veteran's son was able to complete high school 
with little apparent difficulty, and he also earned an 
associate in arts degree majoring in criminal justice from a 
community college, although it did take him 6 years to 
complete that degree.  Apparently, his attempt to complete a 
bachelor's degree was unsuccessful, based on evidence from a 
New York university.  Nevertheless, it is clear from the 
record that his physical condition has had no significant 
effect on his intellect.  He has completed a significant 
portion of a college career, he appears to have at least some 
computer skills, and he has no difficulty socializing with 
family and friends.  Although his physical condition 
precludes many types of physical employment, there is no 
evidence that he could not perform the duties of a more 
sedentary type of job.  In fact, his own physician has 
indicated that he expects that the veteran's son should be 
able to participate in meaningful employment.  While the 
Social Security Administration determined that the son was 
disabled, that decision points to no evidence to support that 
conclusion.  In light of all of the evidence, the Board finds 
that the preponderance of the evidence shows that the 
veteran's son was not permanently incapable of self support 
at age 18.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  


ORDER

The appeal is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

